Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TERM SHEET $210,000,000 (A PPROXIMATE , S UBJECT TO V ARIANCE ) First Horizon Alternative Mortgage Securities Trust Certificates, S ERIES 2007-AA3 Principal Expected WAL To Payment to Initial Legal Expected Approximate Initial Security Maturity Maturity Loss Final Ratings Class Size ($) Coupon Description (yrs) Window Coverage Maturity S&P/Fitch A1 $114,135,000 6.750% Super Senior 2.48 10/07-07/12 45.65% 10/25/2037 AAA/AAA A2 $65,546,250 6.750% Super Mezzanine 2.48 10/07-07/12 15.00% 10/25/2037 AAA/AAA A3 $14,568,750 6.750% Senior Mezzanine 2.48 10/07-07/12 7.50% 10/25/2037 AAA/AAA SUBS 3 $15,750,000 At pricing speed of 25 CPB per annum. Assumes bonds pay on the 25th of every month beginning in October 2007. S&P and Fitch will rate the senior certificates. One of the aforementioned will rate the subordinate certificates (other than the first loss tranche). Non-offered classes. Aggregate collateral balance subject to change, which may affect final tranche sizing. The certificates will bear interest at a variable rate equal to the weighted average Net Mortgage Rates of the mortgage loans. Deal Overview: The collateral is comprised of 30 year, first lien, fully amortizing mortgage loans with a fixed interest rate for approximately 60 months, then subject to semi-annual adjustment based on an index of 6 month LIBOR plus a margin. The trust will issue subordinate certificates. The Master Servicer maintains a 10% Optional Termination on the collateral . The depositor has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the depositor and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov . Alternatively, the depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-800-456-5460, ext. 4712. This free writing prospectus is not required to contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus is preliminary and is subject to completion or change. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes information contained in any prior similar free writing prospectus relating to these securities 1 Terms of the Offering: Cut off Date: September 1, 2007 Closing Date: September 27, 2007 Settlement Date: September 27, 2007 Distribution Dates: 25 th or next business day of each month, commencing in October 2007 Collection Period: For regular payments, the calendar month preceding the current Distribution Date. For prepayments, the 16 th of the prior month to the 15 th of the current month. Depositor: First Horizon Asset Securities Inc. Underwriter: FTN Financial. Master Servicer: First Horizon Home Loans Servicing Fee: Generally 0.640% per annum during the initial fixed-rate period, and 0.375% per annum thereafter. Trustee: The Bank of New York Rating Agencies: It is expected that S&P and Fitch will rate all of the senior certificates. Day Count: 30/360 Delay Days: 24 days. Interest Accrual Period: The calendar month preceding the Distribution Date. Accrued Interest: 26 days of accrued interest. Registration: Book-entry form through DTC Tax Status: REMIC for Federal income tax purposes. Pricing Prepayment Assumption: 25 CPB per annum. SMMEA Eligibility: The senior certificates will be SMMEA eligible. ERISA Eligibility: The senior certificates will be ERISA eligible. The depositor has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the depositor and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov . Alternatively, the depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-800-456-5460, ext. 4712. This free writing prospectus is not required to contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus is preliminary and is subject to completion or change. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes information contained in any prior similar free writing prospectus relating to these securities 2 Terms of the Offering  Credit Enhancement: Credit Enhancement: Senior-subordinate, shifting interest structure. The initial credit enhancement for the senior certificates will consist of the subordination of the subordinate certificates (initially [7.50]%). Priority of Payment Order of Loss Allocation Class A Credit Support of [7.50]% SUBS Credit Support of [ ]% Shifting Interest Structure with 7 year lockout, subject to 2x test Distribution Dates (months) Prepayment Shift Percentage 1  84 % 85  96 70% 97  108 60 % 109 120 40% 121 132 20 % 144+ 0 % Senior Percentage: On any Distribution Date, the percentage equivalent of a fraction, the numerator of which is the sum of the principal amounts of senior certificates and the denominator of which is the Pool Principal Balance for the immediately preceding Distribution Date. Subordinate Percentage: On any Distribution Date, 100% minus the related Senior Percentage. The depositor has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the depositor and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov . Alternatively, the depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-800-456-5460, ext. 4712. This free writing prospectus is not required to contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus is preliminary and is subject to completion or change. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes information contained in any prior similar free writing prospectus relating to these securities 3 Collateral Stipulations (Subject to Change): Estimated Stips Total 5/6 ARMS 210,000,000 +/- 5% "AAA" Amount @ 7.50% 194,250,000 +/- 5% Gross WAC 7.390 % +/-.10 Wtd Avg Servicing Fee 0.640 AAA Coupon 6.750 +/-.10 WAC Range 400.0 500 max Gross Margin 225.0 +/- 5 Net Margin 187.5 +/- 5 Months to Roll 58.0 +/- 2 Adjust after Lockout Semi Index 6mth Libor Initial Cap 6 Subsequent Cap (Semi) 2 Life Cap 6 WAM 358 +/- 2 Longest Maturity 360 Shortest Maturity 338 WA LTV 74.5 % +/- 10% Highest LTV 100.0 % Lowest LTV 16.3 % WA CLTV 78.8 % 80% Max WA Fico 721 +/-20 Highest Fico 814 Lowest Fico 621 Estimated Stips Average Loan Balance 392,876 +-$50000 Highest Balance 2,730,000 Lowest Balance 33,978 % Conforming 40.0 % Full Doc 20.6 % +/- 10% Stated Income 53.1 % No Ratio 17.1 % NINAE 6.1 % SISA 3.1 % Single Family/PUD 83.6 % +/- 10% 2-4 Unit 6.9 % Condo (Low Rise) 6.5 % Condo (High Rise) 3.0 % Owner Occupied 63.1 % +/- 10% Investor 22.5 % Second Home 14.4 % Top 5 States California 23.6 % 30% max Arizona 11. % Virginia 8.0 % Florida 5.7 % Nevada 4.7 % Loan Type Fully Amortizing 32.0 % +/- 10% Interest Only 62.2 % 40/30 Balloon 3.7 % Prepay Penalty 2.0 % 3/6 Arms (% of Total Pool) 2.45 % Est. Subordination 7.50% +- 100 bps Servicing Fee will be 37.5 after reset date The depositor has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the depositor and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov . Alternatively, the depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-800-456-5460, ext. 4712. This free writing prospectus is not required to contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus is preliminary and is subject to completion or change. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes information contained in any prior similar free writing prospectus relating to these securities 4
